      Case: 5:18-cv-02706-SL Doc #: 20 Filed: 09/01/19 1 of 5. PageID #: 260



(Rev. 12/01/15)
                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


CARMEN ELECTRA, et al.,                       )       CASE NO. 5:18-cv-2706
                                              )
                         PLAINTIFF,           )       JUDGE SARA LIOI
                                              )
vs.                                           )
                                              )       CASE MANAGEMENT
DREAMERS CABARET, LLC, et al.,                )       CONFERENCE
                                              )       SCHEDULING ORDER
                                              )
                         DEFENDANT.           )

I.        CASE MANAGEMENT CONFERENCE

          All counsel and parties will take notice that the above-entitled action has been set

for a Case Management Conference (“CMC”) on October 18, 2019 at 1:00 p.m.. The

following directives apply to this particular CMC:

                  All parties (or, in the case of a corporation or similar legal entity, the
                  person most familiar with the facts of the case) and lead counsel are
                  required to attend in person. Participants should report directly to
                  Chambers 526, U.S. Courthouse, 2 S. Main St., Akron, OH.

                  Only lead counsel are required to attend in person; parties shall be
                  available by telephone. Participants should report directly to Chambers
                  526, U.S. Courthouse, 2 S. Main St., Akron, OH.

                  All parties (or, in the case of a corporation or similar legal entity, the
                  person most familiar with the facts of the case) and lead counsel are
                  required to participate by telephone, OR

          X       Only lead counsel are required to participate by telephone, AND

                  X      Plaintiff’s counsel shall initiate the call, joining the Court (330-
                         252-6060) when all others are on the line; OR

                         Directions for joining the call will be emailed to counsel of record
                         by the courtroom deputy no later than the day before the CMC.
      Case: 5:18-cv-02706-SL Doc #: 20 Filed: 09/01/19 2 of 5. PageID #: 261




         The Court believes that the CMC is of extraordinary importance and expects

counsel to be prepared with the factual predicate from the standpoint of counsel’s client.

The Court will specifically tailor the Case Management Plan to the particular case based

on the information supplied at the CMC.

         The agenda for the CMC is set forth in Rule 16.3(b)(2) of the Local Rules of the

United States District Court for the Northern District of Ohio (“LR”). In addition, the

Court expects to set a trial date and a final pre-trial conference date at the CMC.

II.      TRACK ASSIGNMENT

         This case is subject to the provisions of Differentiated Case Management

(“DCM”), as set forth in the Local Rules. The Court will evaluate this case in accordance

with LR 16.2(a)(1) and assign it to one of the case management tracks described in LR

16.2(a)(2). Each of the tracks (expedited, standard, complex, mass tort and

administrative) has its own set of guidelines and timelines governing discovery, motion

practice and trial.

         Pursuant to LR 16.3(a), and subject to further discussion at the CMC, the Court

recommends that this case be assigned to the Standard track.

III.     DISCOVERY/DISCLOSURE

A.       Applicable Rules

         Discovery shall be guided by LR 26.1, as well as all applicable Federal Rules of

Civil Procedure. Notably, the Court will tailor the discovery plan in each case to comply

with the proportionality requirements of Fed. R. Civ. P. 26(b)(1).




                                              2
     Case: 5:18-cv-02706-SL Doc #: 20 Filed: 09/01/19 3 of 5. PageID #: 262




        The parties shall begin discovery promptly and in most cases before the discovery

conference mandated by Fed. R. Civ. P. 26(f). The Court will consider the parties’

compliance with this mandate (or lack thereof) when faced with discovery issues.

        The parties shall determine whether there will be discovery of electronically

stored information (ESI) [e-discovery]. If the parties anticipate any e-discovery, they

must decide on a method for conducting such discovery or they must agree to abide by

the default standard set forth in Appendix K to the Local Civil Rules. If, by the time the

parties file their Joint Report of Parties Planning Meeting, they have not agreed to a

method for ESI, the default standard will apply.

        In cases where information was/is electronically stored, the Court will apply the

provisions of Fed. R. Civ. P. 37(e) regarding preservation of such information.

B.      Discovery Disputes

        Should any discovery dispute arise during these proceedings, the parties are

specifically directed to comply with Local Rule 37.1. Prior to filing any formal motion

seeking aid from the Court in discovery matters, a party shall file a Notice of Request for

Local Rule 37.1 Telephone Conference, which must include certification of having made

sincere, good faith efforts to resolve the discovery dispute. The Court will promptly

schedule a conference call to address the matter. Only after failure of these informal

methods may the party file a formal motion under the Federal Rules of Civil Procedure.

C.      Mandatory Disclosures

        Fed. R. Civ. P. 26(a) mandates a series of required disclosures in lieu of discovery

requests. Only certain categories of proceedings, outlined in Rule 26(a)(1)(B), are exempt

from these initial disclosures. If a party wishes to object to the requirement of initial

                                             3
     Case: 5:18-cv-02706-SL Doc #: 20 Filed: 09/01/19 4 of 5. PageID #: 263




disclosures, it must do so as part of the planning meeting report described below in

Section IV. The following requirements regarding disclosure will apply in this case:

        1.     Absent a showing of good cause, by September 27, 2019, the plaintiff

               must serve on opposing parties the initial disclosures required by Fed. R.

               Civ. P. 26(a)(1).

        2.     Absent a showing of good cause, by October 4, 2019, all other parties

               must serve on opposing parties the initial disclosures required by Fed. R.

               Civ. P. 26(a)(1).

IV.     PLANNING MEETING

        Pursuant to LR 16.3(b)(3) and Fed. R. Civ. P. 26(f), counsel for all parties, as well

as all unrepresented parties, are jointly responsible for arranging and participating in a

planning meeting in preparation for the CMC. Plaintiff shall initiate arranging for the

meeting in a timely fashion. A report of the planning meeting shall be jointly signed and

filed with the Court not less than three (3) business days before the CMC. The report

shall be in the form of Attachment 1 to this Order.

V.      ATTORNEY FEES ITEMIZATION

        In all cases in which it is anticipated that a party or parties will seek attorney fees

pursuant to statutory or case-law authority, such party shall serve on opposing counsel

and file with the Court at or before the CMC a preliminary estimate and/or budget of the

amount of fees and expenses expected to be the subject of any such claim. The estimate

shall include, but not be limited to, the following:




                                              4
   Case: 5:18-cv-02706-SL Doc #: 20 Filed: 09/01/19 5 of 5. PageID #: 264



ATTORNEY FEES                                                 COSTS

Preliminary Investigation and Filing Complaint   $________    Depositions     $________
Procedural Motions Practice                      $________    Experts         $________
Discovery                                        $________    Witness Fees    $________
Dispositive Motions Practice                     $________    Other           $________
Settlement Negotiations                          $________
Trial                                            $________

TOTAL FEES                                       $________    TOTAL COSTS     $________




VI.     CONSENT TO JURISDICTION OF MAGISTRATE JUDGE

        Magistrate Judge Limbert has been assigned to assist in this case. The parties are

encouraged to discuss and consider consenting to the jurisdiction of the Magistrate Judge.

A form reflecting the parties’ consent, if any, to the Magistrate Judge’s jurisdiction is

provided with this Order.

VII.    RESOLUTION BEFORE CMC

        If this case is resolved before the CMC, the parties shall submit a stipulation of

settlement and dismissal, or otherwise notify the Court that such a stipulation is in

process by contacting the Court’s Courtroom Deputy Clerk at 330-252-6060.


        IT IS SO ORDERED.



Dated: September 1, 2019
                                                       __________________________________
                                                       HONORABLE SARA LIOI
                                                       UNITED STATES DISTRICT JUDGE




                                                   5
